DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to because:
	Figures 1-6 do not comply with CFR 1.84(l, q) - the shading reduces the legibility and/or covers the lead lines from the reference characters.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element (400) in Fig. 4; element (500) in Fig. 5.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites “the thickness of the air layer” which lacks antecedent basis.
claim 2, the claim recites “the film” which lacks antecedent basis.  Specifically, claim 1 includes a first layer of film and a second layer of film, thus “the film” is unclear.
	As to claim 4, the claim recites “the lens” which lacks antecedent basis.
	As to claim 5, the claim recites “the refractive index” which lacks antecedent basis.
	As to claim 5, the claim recites “the lens” which lacks antecedent basis.
	As to claim 6, the claim recites “the micro-lens” which lacks antecedent basis.  Specifically, there are micro-lenses in the first layer and micro-lenses in the second layer, thus it is unclear what is “the micro-lens”.
	As to claim 6, the claim recites “the film surface facing the air layer” which lacks antecedent basis.
	As to claim 7, the claim recites “the local thickness of the air layer” which lacks antecedent basis.
	As to claim 10, the claim recites “the light is mostly blocked” which is a relative term which renders the claim indefinite (MPEP 2173.05(b)).  The term "mostly blocked" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what constitutes “mostly blocked”.  Is this > 50%, is this > 99%, other?
	As to claim 10, the claim recites “focal point area” which is unclear since a point should not be an area as points do not have areal dimensions.
claim 11, the claim recites “the adjacent film surfaces” which lacks antecedent basis.
	As to claims 14-20, the claims recite “the method of claim 13”, however claim 13 is an apparatus, thus “the method of claim 13” lacks antecedent basis.
	As to claim 13, the claim recites “the air layer can be inflated or deflated…” which is a function without providing an indication of how the function is to be performed (MPEP 2173.05(g)).  In other words, the function does not follow from the recited structure - i.e. no means to inflate/deflate.  The metes and bounds are unclear because it is unknown what performs the function of inflate/deflate.
	As to claim 13, the claim (lines 3-4) recites “the focal point of the lens” which lacks antecedent basis. Specifically “the focal point” and “the lens” each lack antecedent basis.
	As to claim 14, the claim recites “the refractive index” which lacks antecedent basis.
	As to claim 14, the claim recites “the film” which lacks antecedent basis.  Specifically, there are two films layers in claim 13, thus it is unclear what “the film” refers to.
	As to claim 16, the claim recites “the film” which lacks antecedent basis.  Specifically, there are two films layers in claim 13, thus it is unclear what “the film” refers to.
	As to claim 16, the claim recites “the rest area” which lacks antecedent basis.  Additionally, the phrase “rest area” is not fully understood.
claim 17, the claim recites “the adjacent film surfaces” which lacks antecedent basis.
	As to claim 19, the claim recites “the layered film” which lacks antecedent basis.
	As to claim 20, the claim recites “the lens” which lacks antecedent basis.
	Claims 2-12 are rejected as dependent upon claim 1.
	Claims 14-18, 20 are rejected as dependent upon claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 13, 15, 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Scholz et al. (US 8,873,023 - Scholz).
	As to claim 1, Scholz teaches a method of light transmission control to a light transmissive surface (Scholz Fig. 1; Fig. 2; Fig. 12; Fig. 14), providing a first layer  of film (Scholz Fig. 1 - 15) on the surface (Scholz Fig. 1 - 16, 17, 19, 20, 21; lens film layer (15) optically on transmissive optical system surface(s) (16, 17, 19, 20, 21)), providing a second layer of film (Scholz Fig. 2 - 12), wherein the first layer is sandwiched between the second layer and the surface (Scholz Fig. 1 - first layer (15) between surface(s) (16, 17, 19, 20, 21) and second layer (12)), enclosing a layer of air between the first and second layers of film (Scholz Fig. 1 - gap between 12, 15; Fig. 2 - gap between 12, 15; 
	As to claim 2, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Scholz further teaches the film is made of non-opaque material (Scholz Fig. 2 - 12, 15).
	As to claim 4, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Scholz further teaches the lens is circular or cylindrical lens (Scholz col. 7:35-40).
	As to claim 13, Scholz teaches an apparatus for adding light transmission control to a light transmissive surface (Scholz Fig. 1 - 13), comprising first layer of transparent film inlaid with a convex lens array (Scholz Fig. 2 - 12, 24), wherein the focal point of the lens is on a film surface (Scholz Fig. 2 - x0), a second layer of transparent film inlaid with a convex lens array (Scholz Fig. 2 - 15, 26), wherein the focal point of the lens is on a film surface (Scholz Fig. 1 - 16; col. 8:17-23), wherein every lens in the first layer of film is center-aligned with a lens in the second layer of film and vice versa (Scholz Fig. 2 - 24, 26; Fig. 12 - 24, 26; Fig. 14 - 24, 26), a layer of air is enclosed between the first and second layers of film (Scholz Fig. 1 - gap between 12, 15; Fig. 2 - gap between 12, 15; col. 2:50-55; col. 10:46-67), wherein the layer of air can be inflated or deflated to change the relative distance between the first and second layers of film (Scholz Fig. 12 - 
	As to claim 15, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Scholz further teaches the convex lens is plano-convex (Scholz Fig. 2 - 24, 26).
	As to claim 19, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Scholz further teaches further teaches inflating/deflating the air (Scholz Figs. 12, 14) and the layered film can be attached or mounted on a glass wall or window (Scholz Fig. 1).  Examiner notes that “can be” is optional and does not limit the structure of the device of claim 13.  Additionally, “by using a hand pump” is a manner of operating the device and does not limit the apparatus (MPEP 2114.II).
	As to claim 20, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Scholz further teaches the lens is circular or cylindrical lens (Scholz col. 7:35-40). 	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz as applied to claim 2 above, and further in view of DiLoreto et al. (US 6,076,933 - DiLoreto).
	As to claim 5, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify the refractive index of the lens is higher than that of the film.  In the same field of endeavor DiLoreto teaches microlens arrays having lenses with higher index of refraction than the film (DiLoreto Fig. 4 - 12, 16, 14, 62; Fig. 5 - 14, 72, 16, 12; col. 7:1-5; col. 7:40-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens index of refraction higher than the film since, as taught by DiLoreto, such indices of refraction allow for controlling the gain of the light filter (DiLoreto col. 7:1-5; col. 7:50-56).
	As to claim 6, Scholz in view of DiLoreto teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Scholz further teaches the microlens is a convex lens with its focal plane parallel/at the film surface of facing the air layer (Scholz Fig. 1 - 14; Fig. 2 - x0; col. 8:17-22), but doesn’t specify the plane is In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).
	As to claim 7, Scholz in view of DiLoreto teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Scholz further teaches the distance between the micorlens’s focal plane in the first layer film and the microlen’s focal plane in the second layer of film is determined by the local thickness of the air layer (Scholz Fig. 2 - ΔI, ΔII, ΔIII).
	As to claim 8, Scholz in view of DiLoreto teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Scholz further teaches the convex lens is a plano-convex lens (Scholz Fig. 2 - 24, 26).
	As to claim 9, Scholz in view of DiLoreto teaches all the limitations of the instant invention as detailed above with respect to claim 7, and DiLoreto further teaches the film is made either opaque around the microlens’s focal point but transmissive in the rest of the focal plane or transmissive around the microlens’s focal point but opaque in the rest of the focal plane (DiLoreto Fig. 4 - 16; Fig. 5 - 15; col. 6:60-65).
	As to claim 14, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 13, but doesn’t specify the refractive index of the 
	As to claim 16, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Scholz further teaches but does not specify the film is made either opaque around the microlens’s focal point but transmissive in the rest of the focal plane or transmissive around the microlens’s focal point but opaque in the rest of the focal plane.  In the same field of endeavor DiLoreto teaches a microlens array having a film made either opaque around the microlens’s focal point but transmissive in the rest of the focal plane or transmissive around the microlens’s focal point but opaque in the rest of the focal plane (DiLoreto Fig. 4 - 16; Fig. 5 - 15; col. 6:60-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide transmissive film around the microlens focal point but opaque around the rest of the focal plane since, as taught by DiLoreto, such opaque filtering allows for reducing interstitial transmission of the light (DiLoreto col. 5:3-8).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scholz as applied to claim 1 above, and further in view of McKinley (US 6,384,980).
	As to claim 3, Scholz teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Scholz further teaches the thickness of air layer is adjusted by inflating/deflating (Scholz Fig. 12 - 13, ΔZ) performed by displacement device (Scholz Fig. 12 - 41), but doesn’t specify the device is a pump or valve.  In the same field of endeavor McKinley teaches using a pump/valve to inflate/deflate spacing for lenticular arrays (McKinley Fig. 2 - 24, 76; Fig. 5 - 72; col. 6:45-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a pump/valve for inflating/deflating since, as taught by McKinley, such pumps are well known in the art for controlling air to inflate/deflate air bladders in lenticular systems (McKinley Fig. 2 - 24, 76; Fig. 5 - 72; col. 6:45-67).
	
Allowable Subject Matter
Claims 10-12, 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 10, although the prior art teaches the method of clam 9, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the including all the numerical and structural limitations recited together in claims 9, 7 , 6, 5, 2 in combination with the totality of particular features/limitations recited therein.
	As to claims 11-12, 17-18 although the prior art teaches the apparatus/method of claims 1 and 13, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 11 and 17, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including providing the magnetic inlaid in the first and second layers as claimed, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 30, 2021